 


110 HR 2220 IH: Mental Health Security for America’s Families in Education Act of 2007
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2220 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Tim Murphy of Pennsylvania (for himself, Mrs. Napolitano, Mr. Boucher, Mr. Reyes, Mr. Baca, Mr. Rodriguez, Mr. Bonner, Mr. Garrett of New Jersey, Mr. Rogers of Alabama, Mr. Hastert, Mr. Daniel E. Lungren of California, Mr. Kuhl of New York, Mr. Gingrey, Mr. McCotter, Mrs. Schmidt, Mr. Hayes, Mr. Conaway, and Ms. Fallin) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To permit educational agencies and institutions to disclose certain information to parents of students who may pose a significant risk to their own safety or well-being, or to the safety or well-being of others. 
 
 
1.Short titleThis Act may be cited as the Mental Health Security for America’s Families in Education Act of 2007. 
2.FindingsCongress finds the following: 
(1)Many young adults experience symptoms of mental illness. A 2006 survey by the American College Health Association reports that nearly 15 percent of students in college are diagnosed with depression. One in 4 adults experience symptoms of mental illness in their lifetime, according to the National Institute of Mental Health. 
(2)The American College Health Association reported in a 2005 survey of college students that 11 percent of women and 9 percent of men have considered suicide. According to a study by the Suicide Prevention Resource Center, suicide is the second leading cause of death among college students.  
(3)Many youth and young adults with mental illness are exposed to bullying, harassment, maltreatment, and social alienation by other students and adults, which can exacerbate their conditions. 
(4)In 2005, a national survey of Counseling Center Directors reported a 14 percent increase in severe psychological problems (including self-injury) among students during the period from 2000 to 2005. 
(5)According to a 2003 report by the Bureau of Justice Statistics, out of the 7,700,000 college students in the United States, 526,000 students experienced violent crimes (rape, robbery, aggravated assault, and simple assault). A significant percentage of students involved in violent crime may also have symptoms of a diagnosable mental illness. 
(6)Years of research findings have concluded that mental health services provided by properly trained professionals can be effective in the treatment of mental illness. Withholding referrals and treatment, however, can be detrimental to the recovery and prognosis of patients. 
(7)Confidentiality is the cornerstone of the doctor-patient relationship, but when there is a significant risk to the health or safety of a student or others (including suicide, homicide, or physical assault), it may serve the best interest of the student to inform persons who can provide the necessary help to protect the student, fellow students, and others.  
(8)Common symptoms of mental illness include impaired judgment, confusion, emotional disorders, social withdrawal, and impulsivity, all of which limit a person’s ability to make rational decisions regarding their own care and treatment. 
(9)Parents and legal guardians of a student may be in the best position to supply essential help to a student suffering from significant mental illness, by providing emotional support, medical history, coordinating care with various mental health and medical professionals, and long term follow-up. 
(10)The Federal Government, in recognition of the value of the parental role in the treatment of children, requires that a parent must be involved in every level of the evaluation and treatment decisions regarding a special needs child in a school setting. However, the value of parental involvement should not end when a student has attained 18 years of age. 
(11)The Family Educational Rights and Privacy Act (FERPA) of 1974 was originally intended to protect the confidentiality of student grades and records. Exceptions in FERPA to the confidentiality requirements permit the release of records in connection with an emergency, to appropriate persons if the knowledge of such information is necessary to protect the health or safety of the student or others. The unintended consequence of FERPA, however, is that school personnel, administrators, and teachers who have little or no training in mental health and mental illness are burdened with defining and determining if a student is at risk. These educational personnel are reluctant to release information to parents for fear of legal action. These issues create barriers and delays for informing families even when schools are concerned that students may be a risk to themselves or others. 
(12)It is important, compassionate, and essential that laws should facilitate, not inhibit, parent-child communication that aids proper treatment for mental illness when deemed appropriate.  
3.Mental health disclosures for student safetyThe Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g) is amended by adding at the end the following new subsection: 
 
(k)Mental health disclosures for student safety 
(1)In generalNotwithstanding any other provision of this section or the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), and subject to paragraph (2), an educational agency or institution of higher education may disclose, to a parent or legal guardian of a student who is a dependent (as defined in section 152 of the Internal Revenue Code of 1986), information related to any conduct of, or expression by, such student that demonstrates that the student poses a significant risk of harm to himself or herself, or to others, including a significant risk of suicide, homicide, or assault. 
(2)Certification by a licensed mental health professionalAn educational agency or institution shall not disclose any information under this subsection that is not otherwise authorized to be disclosed under this section unless the educational agency or institution— 
(A)with respect to the conduct of, or expression by, a student described in paragraph (1), consults with a mental health professional who— 
(i)is approved by the State in which the educational agency or institution is located and who is licensed by the appropriate entity to provide mental health services and treatment; and 
(ii)is acting in accordance with the ethical and professional standards governing such professional; and 
(B)obtains a written certification from such professional that the professional has reason to believe— 
(i)that such conduct of, or expression by, the student demonstrates that the student poses a significant risk of harm to himself or herself, or to others, including a significant risk of suicide, homicide, or assault; and 
(ii)the possession of the knowledge of such information by the parent or legal guardian of the student may protect the health or safety of the student or other persons.  
(3)Dependent studentsNotwithstanding subsection (d), an educational agency or institution of higher education may disclose information to a parent or legal guardian of a student who is a dependent (as defined in section 152 of the Internal Revenue Code of 1986) for the purposes of and in accordance with the requirements of this subsection, regardless of whether the student has attained eighteen years of age, or is attending an institution of postsecondary education. 
(4)Protection of educational agency or institutionAn educational agency or institution that, in good faith, discloses education records or other information (including records described in clauses (ii) or (iv) of subsection (a)(4)(B)) in accordance with the requirements of this subsection shall not be liable to any person for that disclosure. 
(5)Rule of constructionNothing in this subsection shall be construed to prohibit an educational agency or institution from taking such other action as the agency or institution determines to be necessary to protect the safety of students. .  
 
